McCORD, Judge
(concurring specially).
While the trial judge’s announced revocation of probation based only upon the affidavit charging probation violation was premature, appellant was subsequently convicted of the offense upon which the probation violation was based in a trial before the same judge, and the order of revocation of probation was not entered until after the jury’s verdict and on the same day as appellant’s judgment and sentence for the later offense. Appellant received concurrent sentences for both offenses. While the trial judge’s announced revocation of probation was error at the time, it is now harmless error due to the subsequent events.